21-1448-cv
     Bruzzese v. Garland


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 26th day of May, two thousand twenty-two.
 4
 5   PRESENT:
 6               REENA RAGGI,
 7               RICHARD C. WESLEY,
 8               SUSAN L. CARNEY,
 9                     Circuit Judges.
10   _______________________________________________
11
12   Adam Bruzzese,
13
14                           Plaintiff-Appellant,
15
16                     v.
17                                                                         21-1448
18   Merrick B. Garland, Attorney General of the
19   United States,
20
21                           Defendant-Appellee.
22
23   _______________________________________________
24
25   FOR PLAINTIFF-APPELLANT:                                       ADAM BRUZZESE, pro se,
26                                                                  Farmingdale, New York.
27
28   FOR DEFENDANT-APPELLEE:                                        DAVID A. COOPER, (Varuni
29                                                                  Nelson, on the brief),
30                                                                  Assistant United States
31                                                                  Attorneys, for Breon Peace,
32                                                                  United States Attorney for
33                                                                  the Eastern District of New
34                                                                  York, Brooklyn, New York.
 1          Appeal from orders of the United States District Court for the Eastern District of New York

 2   (Johnson, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the orders of the district court dated May 14, 2021, and filed May 17, 2021, are

 5   AFFIRMED.

 6          Appellant Adam Bruzzese, proceeding pro se, appeals from the district court orders (1)

 7   construing his motions to unseal records and for a hearing as motions to reconsider the district

 8   court’s 2016 award of summary judgment, and (2) denying that relief. We assume the parties’

 9   familiarity with the underlying facts, the procedural history of the case, and the issues on appeal,

10   to which we refer only as necessary to explain our decision to affirm.

11          As an initial matter, Bruzzese’s motions were properly construed as motions under Federal

12   Rule of Civil Procedure 60(b). Bruzzese previously sued the Bureau of Alcohol, Tobacco,

13   Firearms, and Explosives (“ATF”) under the Rehabilitation Act, challenging the 2009 decision by

14   the ATF to reassign him to a non-law enforcement position. See Bruzzese v. Sessions, 725 F.

15   App’x 68 (2d Cir. 2018) (summary order). The district court granted summary judgment to the

16   ATF, a decision that we affirmed. See id. The motions and other letters Bruzzese filed with the

17   district court after judgment was entered sought to raise new due process arguments regarding his

18   2009 reassignment at the ATF, the same event animating his Rehabilitation Act claim. Bruzzese’s

19   motions were essentially a post-judgment attempt either to amend his original complaint so as to

20   add a new claim or to set aside the award of summary judgment based on a new legal theory.

21   Either construction would require the district court to vacate or to set aside the judgment under

22   Rule 60(b). See Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (stating that

23   amending complaint after entry of final judgment first requires that judgment be vacated or set

24   aside under Rule 60(b)); Nat’l Petrochemical Co. of Iran v. M/T Stolt Sheaf, 930 F.2d 240, 245

                                                      2
1    (2d Cir. 1991) (“Unless there is a valid basis to vacate the previously entered judgment, it would

2    be contradictory to entertain a motion to amend the complaint.”).

3           The denial of a Rule 60(b) motion is generally reviewed for abuse of discretion; denial of

4    a Rule 60(b)(4) motion, however, is reviewed de novo. See Meilleur v. Strong, 682 F.3d 56, 64

5    (2d Cir. 2012); Cent. Vt. Pub. Serv. Corp. v. Herbert, 341 F.3d 186, 189 (2d Cir. 2003). Though

6    Bruzzese argues in his principal brief that the de novo standard applies, his motions did not raise

7    an issue falling under Rule 60(b)(4) because he provides no basis to conclude that the district

8    court’s judgment is “void” under that rule. See United Student Aid Funds, Inc. v. Espinosa, 559

9    U.S. 260, 270–71 (2010) (explaining that Rule 60(b)(4) applies only when the court violated the

10   party’s due process rights or acted without jurisdiction, rendering the judgment “void”). In any

11   event, his claims fail under either standard of review.

12          Rule 60(b) provides “a mechanism for ‘extraordinary judicial relief’” and may be “invoked

13   only if the moving party demonstrates ‘exceptional circumstances.’” Ruotolo, 514 F.3d at 191

14   (quoting Paddington Partners v. Bouchard, 34 F.3d 1132, 1142 (2d Cir. 1994)). Construing his

15   pro se submissions to raise the strongest arguments that they suggest, see Bertin v. United States,

16   478 F.3d 489, 491 (2d Cir. 2007), Bruzzese argues that he could not have raised a due process

17   claim until after the culmination of his Rehabilitation Act action. Thus, we will consider

18   Bruzzese’s motions as arising under Rule 60(b)(2), which allows a party to seek relief from final

19   judgment on the ground of “newly discovered evidence that, with reasonable diligence, could not

20   have been discovered in time to move for a new trial under Rule 59(b).” Fed. R. Civ. P. 60(b)(2).

21          In order to succeed on a Rule 60(b)(2) motion, a movant must show that:

22                  (1) the newly discovered evidence was of facts that existed at the time of
23                  trial or other dispositive proceeding, (2) the movant [was] justifiably
24                  ignorant of them despite due diligence, (3) the evidence [is] admissible and
25                  of such importance that it probably would have changed the outcome, and
26                  (4) the evidence [is] not . . . merely cumulative or impeaching.

                                                      3
 1   United States v. Int’l Bhd. of Teamsters, 247 F.3d 370, 392 (2d Cir. 2001) (citation omitted).

 2   Here, much of the information on which Bruzzese relies is not “newly discovered” within the

 3   meaning of Rule 60(b)(2). Indeed, Bruzzese asserts that “the evidence needed for the Due Process

 4   claim [was] under seal” in the current case, which means it was known to him before his case was

 5   dismissed. Appellant’s Br. at 7–8. Most of the evidence he relies upon was produced during

 6   discovery in early phases of this case. He therefore could have requested leave to amend his

 7   complaint and have alleged a due process claim before judgment was first entered. To the extent

 8   any relevant evidence can be deemed newly discovered insofar as Bruzzese learned of it post-

 9   judgment, Bruzzese points to none that materially affects the viability of his due process arguments

10   based on his 2009 reassignment. Thus, Bruzzese has made no showing that such evidence—as

11   opposed to evidence available before the district court awarded summary judgment—would have

12   changed the outcome of his due process claim. 1 Accordingly, we cannot conclude that the district

13   court abused its discretion when it declined to grant Bruzzese relief from the judgment to allow

14   him to assert a new claim.

15           We have considered all of Bruzzese’s remaining arguments and find in them no basis for

16   reversal. Accordingly, we AFFIRM the orders of the district court.

17                                                        FOR THE COURT:
18                                                        Catherine O’Hagan Wolfe, Clerk of Court




     1
       Bruzzese argues that he could not have known before this Court’s decision in his prior appeal that he would be
     unable to succeed on his Rehabilitation Act claim, but this does not constitute newly discovered evidence that would
     support his due process claim or relieve him of the duty to present that claim earlier in the proceedings to avoid
     piecemeal litigation. Bruzzese provides no basis upon which to conclude that he was unable to pursue his due
     process claim until after his Rehabilitation Act claim was dismissed.

                                                              4